By the Court—Barbour, J.
The fact that the respondent is dissatisfied with the verdict he has obtained, and, by his counsel, urges the Court, upon the hearing of this appeal, to reverse the judgment, and direct a new trial, in accordance with the prayer of the appellant, is not, of itself, sufficient to warrant such action on the part *262of the Court. When a suit has regularly and properly been prosecuted and defended to a final judgment, by which substantial justice has been decreed, the parties are not entitled, as of right, and without sufficient reason, to evoke the interposition of the Court for the purpose of having the cause retried, and again determined, at the expense of the public, and to the delay of other creditors, although both of the litigants join in the application.
It is not claimed, in this case, that a new trial will enable either party to present the matter to the Jury in an aspect different, in any respect, from that which it bore at the former trial. Uor can I perceive that any error was committed by the Judge in refusing to charge the Jury in the particular form specifically requested by the defendants’ counsel. The charge, as delivered, covers, substantially, all that was material in those requests; and embodies everything that it was necessary or proper for the Judge to tell the Jury upon that subject. #
I see no reason, therefore, for disturbing the judgment.